NORTONI, J.
(concurring). — 1. It is said in the opinion by the Presiding Judge that: “The only theory upon which the plaintiff could recover is that the doors of the vestibule through which he stepped off the train were opened and left open by the defendant’s servants.” The majority of the court are unable to concur in this doctrine which would relieve the railroad company from its duty to exercise that degree of care which is due from carrier to passenger to the end of providing a reasonably safe conveyance, etc. It is the opinion of the court that the railroad company is not only answerable for the negligent acts of its servants in opening the vestibule doors and permitting the same to so remain after having been opened by them, but it is responsible as well for its failure to exercise a high degree of care to the end that the same are closed and the vestibule reasonably safe for use, even though they are opened by others than the defendant’s servants.
2. We are likewise unable to concur in the views expressed in the criticism of plaintiff’s sixth instruction. Were the question of first impression, and it is not, we would certainly incline to the view and hold that while the railroad company is under no obligation to furnish the extraordinary comfort and convenience of vestibuled cars, yet having furnished such convenient, alluring and inviting appliances as parcel of its train, it thereby impliedly invites its patrons to pass to and fro in such portions of the train as they are entitled to occupy in accordance with the class or grade of transportation held by them, and that a duty arises thereform on the part of the railroad company to exercise the same degree of *252care owing from carrier to passenger to maintain and furnish them reasonably safe for the purpose. [Augusta Ry. Co. v. Glover (Ga.), 18 S. E. 416-414.] Indeed, while it is true that such vestibules serve to prevent the dust and smoke from entering the cars to a large extent, as mentioned in the opinion by the Presiding Judge, and thereby contribute to the comfort of the passengers, their principal purpose is, beyond doubt, to render it convenient and safe for passengers to pass to and fro, and the railroad company having thus furnished such convenience and comfort, its act in so doing operates in law as an invitation to passengers to pass from one car to another as convenience or necessity requires; and from this undertaking on its part, a duty is thereby imposed upon tbe railroad company to exercise high care to maintain them reasonably safe so that the passenger may occupy the same for the purpose intended with a reasonable degree of safety to himself-by the exercise of ordinary care on his part. Our views: on the subject have been so well and forcibly stated by one of the very soundest courts of the country (the United States Circuit Court of Appeals, Eighth Circuit), in the case of Bronson v. Oaks, 76 Fed. 734-740 (s. c., 22 C. C. A. 520-525), that we quote therefrom as follows:
“The defendants are under no legal obligation to provide vestibuled trains for their passengers, but, having done so, it was their duty to maintain them in a reasonably safe condition. [Railway Co. v. Glover (Ga.), 18 S. E. 406-414.] The purpose of the vestibuled cars is to add to the comfort, convenience and safety of passengers, more particularly while passing from one car to another. The presence of such an appliance on a train is a proclamation by the company to the passenger that it has provided him a safe means of passing from one car to another, and an invitation for him to use it as his convenience or necessity may require. Whether, having provided vestibuled cars for their passenger trains, it *253was negligence in the defendants to leave the vestibule connection between two cars without light, and the outside door of the vestibule open without a guard rail or other protection while the train was running rapidly on a dark night, is a question of fact for the jury to determine. And if, upon the facts set out in the complaint, they should find that it was negligence, no court could disturb their finding.” [See also 3 Thompson on Negligence, sec. 2834.]
By reference thereto, it will be observed that plaintiff’s sixth instruction was no doubt copied in part from the language of the opinion in the case quoted. It is sound law, as we understand it, and is approved.
In 2 Shearman & Redfield on Negligence (5 Ed.), sec. 524, a very clear and comprehensive discussion of the law on the subject is had, and in part, it is said:
“The modern vestibule train, by its very construction, invites passengers to cross platforms while the train is in motion; and no presumption of negligence arises from so doing. Passengers have a right to presume that all passenger cars are equally safe; and they ought not to be restricted to any one. Nor can they be required to sit still. The law, which mates liberal allowance for the natural restlessness of dogs, must surely mate equal allowance for the restlessness of the average man. Long train journeys are monotonous and trying, at their best; and active men find it impossible to sit still all the way. No special reason for moving need be assigned. The only question is, whether, under all the circumstances, the act was one natural to a prudent man, exercising his prudence.”
With these observations on the law of the case, the judgment is reversed and the cause remanded.
Judge Goode concurs with me in the view expressed herein.